At the outset, I would like to congratulate you, Mr. President, on your election to lead the General Assembly at its seventy- second session, and to wish you every success in your work. I commend your predecessor, Mr. Peter Thomson, for all his efforts and wish him every success in his future endeavours. I would also like to note the ongoing wise efforts of Secretary-General Guterres to implement the purposes and principles of the Charter of the United Nations in the areas of peace, security and human rights.
The members of the General Assembly are aware of the challenges that my people are facing in these very trying times, starting with the revolution of February 2011 and its consequences, which have been a war and the negative involvement of a number of States. We have striven to mitigate and reduce our people’s suffering and to achieve real success. However, a great many problems remain and will not be resolved without the joint efforts of my country and of friendly States and the United Nations to enable us to establish the rule of law and democracy in Libya.
I would like to commend the efforts of all those who have worked to find a political settlement to the crisis and to thank a number of States and regional and international organizations — including the League of Arab States, the African Union, the Organization of Islamic Cooperation and the United Nations — for helping us to restore stability in my country. I would also like to take this opportunity to welcome the new Special Envoy, Mr. Ghassan Salamé, and to wish him every possible success in proposing rapid solutions to the current crisis.
The Libyan Political Agreement reached following two years of negotiations remains the cornerstone for our efforts to address various problems and build the institutions of State. We are undergoing a transition that will ensure that we can coexist, leave the past behind us and stabilize our country, and the Presidency Council of the Government of National Accord is the fruit of all this work. It is essential to implementing and carrying out national reconciliation with the participation of all, without exception.
Since the outset we have been determined to confront our crises, despite the difficulties they pose, with wisdom, patience and foresight, and we have been able to resolve a number of problems. We have put an end to the violence in Tripoli and other Libyan cities, where law enforcement and security agencies have started to discharge their mission. A number of embassies have returned, as will the United Nations Support Mission in Libya in the near future. Certain displaced individuals have returned to their home cities, although that has not been possible for others, owing to the lack of services, undermined by the military clashes. We continue to work to restore peace and security and rid ourselves of those trying to spoil things.
In the economic field, we are now producing 1 million barrels of oil a day, up from 150,000 in March 2016. We must also mitigate the suffering that many have been experiencing during this development period, and we hope that with the restoration of security, the provision of the necessary financial resources and the resumption of activity by foreign firms we will be able to rebuild our State. We have demanded that the embargo on frozen assets be lifted, because it is costing the Libyan State close to $1 billion a year, and we sincerely hope that this will happen, especially since current circumstances are improving.
In the area of national reconciliation, we have held a number of meetings aimed at achieving unity and resolving our differences and divisions. The decision-making monopoly of the Presidency of the Council of Deputies has resulted in political stagnation, preventing the majority from implementing the Political Agreement. In July, we came up with a road map for extricating ourselves from this crisis, providing for a referendum and presidential and parliamentary elections next year and the establishment of a supreme national council for reconciliation, mandated to address such issues as compensation, amnesty and others during the transition period. This positive vision was reaffirmed at the Paris meeting, where a consensus was reached on our progress towards democracy and the peaceful settlement of our problems through elections rather than armed confrontation — needless to say with the exception of the war against terrorism, which must continue — and through the restoration of ourmilitary and executive institutions.
With regard to the fight against terrorism, we were successful in our attempt to liberate the cities of Sirte and Benghazi, among others, from Da’esh. However, we continue to have problems in dealing with the consequences of their seizure by terrorist organizations. We pay tribute to the memory of the martyrs who have laid down their lives to liberate the cities of Libya, and reiterate the need for a strategic partnership with all friendly States, especially the United States of America, which we thank for its support in halting the acts of these terrorist organizations.
We must all understand that the fight against terrorism is not over. There are new hotbeds of tension and terrorism. Terrorists who have fled Iraq and Syria have now come to our country. We ask to be allowed to rebuild our army so that it can confront them and protect our country.
My country is experiencing other difficulties, including illegal migration. A number of migrants have entered Libyan territory and used it as a transit country on their way to Europe across the Mediterranean. Libya suffers from this problem just as other States do. It is a burden on our already very limited resources and has a number of adverse security and economic consequences. We also lack the necessary resources to tackle the armed smuggling networks plaguing our country. We thank all who have helped us to address with this problem, especially Italy, which has recently provided training assistance in a number of cities. We welcome the support provided by France, Italy and Germany, especially in monitoring our southern borders, where most illegal migrants cross. We do not possess the capacity to tackle this problem alone.
Another issue related to the migrants and refugees in Libya is how to pay for the aid they need. The Government of National Accord is working to assist them as much as possible, and we welcome the help we have had from humanitarian organizations, especially in the form of shelters. We would like to return these refugees to their homes rather than grant them citizenship in our country. Libya participated with European States in the Paris summit at which an agreement emerged aimed at finding political solutions to restoring stability throughout Libya. It was also agreed that we need to be provided with the assistance necessary to fund development programmes in the migrants’ countries of origin.
My country views human rights as extremely important. Since the 2011 revolution we have adopted a number of laws promoting human rights, but as this is a transitional period we are still working to restore State authority throughout the country, and that has naturally had an impact on the security situation. The Presidency Council is applying the no-impunity principle in order to gradually enable the law-enforcement agencies to take up their necessary functions. We would like to benefit from United Nations technical expertise in the field of human rights, and we have therefore been inviting human rights special programmes to visit Libya since 2012, as was reiterated during the thirty- fourth session of the Human Rights Council in March.
One of the crucial current issues for the United Nations is Security Council reform. In that regard, we welcomed the Council’s adoption of resolution 2378 (2017) a couple of days ago. We hope that reform will help us in developing the role of our Organization by, for instance, granting a permanent seat on the Security Council to the African continent, in keeping with the Ezulwini Consensus and the Sirte Declaration on the reform of the United Nations.
The situation in the Middle East remains an absolute priority. Despite the crises that we are experiencing, we have spared no effort to support the Palestinian people in their attempts to establish an independent State with East Jerusalem as its capital. We reiterate our support for the Arab Peace Initiative to settle the Palestinian issue, and we urge the world’s major Powers to assume their responsibilities in that regard. We wish to see a peaceful solution to the crises in Syria and Yemen in order to protect them from division and collapse as a result of the destructive conflicts raging through their countries and to fulfil the aspirations of their peoples in a dignified way that respects human rights and the rule of law.
I would like to thank the Secretary-General for holding a special meeting on Libya this morning that attracted a great deal of international interest and at which everyone present reaffirmed that the backdrop to any solution must be a political one. Assistance will be needed for the presidential and parliamentary elections next year. We ask the Secretary-General and the Special Representative for Libya, Mr. Ghassan Salamé, to present us with a timeline and send a clear message to all who attempt to hinder the process that there can be no military solution and that negotiations with authorities parallel to the Government of National Accord must stop, as they are in violation of the relevant Security Council resolutions. I would like to reiterate our desire for all sectors of the Libyan population to be able to exercise their rights to national self-determination and live in a State that enjoys the rule of law.